         Case 1:20-cv-23598-KMW Document 12-4 Entered on FLSD Docket 11/02/2020 Page 1 of 12

                                                                       INSTRUCTIONS: Please read carefully the instructions on the                             FORM APPROVED
             CLAIM FOR DAMAGE,                                                                                                                                 0MB NO. 1105-0008
                                                                       reverse side and supply information requested on both sides of this
              INJURY, OR DEATH                                         form . Use additional sheet(s) if necessary . See reverse side fo r
                                                                       additional instructions.
1. Submit to Appropriate Federal Agency :                                                               2. Name, address of claimant. and claimant's personal representative if any.
                                                                                                           (See instructions on reverse). Number, Street, City, State and Zip code.

U.S. Department of Homeland Security                                                                    Eric Edgardo Matute Castro
U.S. Customs and Border Patrol                                                                          c/o Allison Norris , Esq ., 6355 NW 36th Street, Suite 2201 ,
U.S. Department of Health and Human Services                                                            Miami, FL 33166
(See attached supplement.)                                                                              (See attached supplement.)
3. TYPE OF EMPLOYMENT                    4. DATE OF BIRTH             5. MARITAL STATUS                 6. DATE AND DAY OF ACCIDENT                           7. TIME (A.M. OR P.M.)

     •   MILITARY     [8} CIVILIAN       09/02/1984                   Married                           11/16/2017         -            01/29/2018            N/A
8. BASIS OF CLAIM (State in detail the known facts and circumstances attending the damage , injury, or death, identifying persons and property involved, the place of occurrence and
   the cause thereof. Use additional pages if necessary).


See attached supplement.




9.                                                                                PROPERTY DAMAGE

NAME AND ADDRESS OF OWN ER, IF OTHER THAN CLAIMAN T (Number, Street , City, State, and Zip Code).


No property damage is cla imed in this case.
BRIEFLY DESCR IBE THE PROPERTY , NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See instructions on reverse side ).



No property damage is claimed in this case .
10.                                                                    PERSONAL INJURY/WRONGFUL DEATH

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.

See attached supplement.




11 .                                                                                   WITNESSES

                               NAME                                                                     ADDRESS (Number, Street, City, State, and Zip Code )

              See attached supplement.                                                                           See attached supplement.




12. (See instructions on reverse).                                           AMOUNT OF CLAIM (in dollars)

12a. PROPERTY DAMAGE                     12b. PER SONAL INJURY                                12c. WRONGFUL DEATH                        12d. TOTAL (Failure to specify may cause
                                                                                                                                              forfeiture of your rights).


0.00                                     3,000,000                                            0.00                                       3,000,000
I CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.



1 3 a ~IM;N: (See in s ; z ; ; : r : e si~)V                                 r/0;1nt1rl
                                                                                   ~
                                                                                                '\..-
                                                                                                        13b. PHONE NUMBER OF PE RSON SIGNING FORM 14. DATE OF SIGNATURE


                                                                                                        (305) 573-1106 Ext. 1992                                   11-8- /9
                 I            CIVIL PENAL TY FOR PREsJ.irn/G
                                     FRAUDULENT CLAIM
                                                                                                                     CRIMINAL PENAL TY FOR PRESENTING FRAUDULENT
                                                                                                                          CLAIM OR MAKING FALSE STATEMENTS

The claimant is liable to the United States Government for a civil penalty of not less than             Fine, imprisonment, or both. (See 18 U.S.C. 287, 1001 .)
$5 ,000 and not more than $10 ,000 , plus 3 times the amount of damages sustained
by the Government. (See 31 U.S.C. 3729) .

Authorized for Local Reproduction                                               NSN 7540-00-634-4046                                              STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usable                                                                                                                    PRESCRIBED BY DEPT. OF JUSTICE
                                                                                                                                                  28 CFR 14.2
95-109
Case 1:20-cv-23598-KMW Document 12-4 Entered on FLSD Docket 11/02/2020 Page 2 of 12




                                                                              2019NOV21AM11:45:28 RC




                                                                               OFFICE OF CHIEF cout~SEL
      Case 1:20-cv-23598-KMW Document 12-4 Entered on FLSD Docket 11/02/2020 Page 3 of 12

                                                                                  INSURANCE COVERAGE

In order that subrogation claims may be adjudicated, it is essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property .

15. Do you carry accident Insurance?      D Yes        If yes. give name and address of insurance company (Number. Street. City, State. and Zip Code) and policy number.            (g]    No




16. Have you filed a claim with your insurance carrier in this instance, and if so. is it full coverage or deductible?     D Yes D No               17. If deductible, state amount.




Claimant does not carry any insurance responsive to this request.
18. If a claim has been filed with your carrier, wha t action has your insurer taken or proposed to take with reference to your claim? (It is necessary that you ascertain these facts) .
Claimant does not carry any insurance responsive to this request.




19. Do you carry public liability and property damage in surance?    D Yes        If yes. give name and address of insurance carrier (Number, Street, City, State , and Zip Code).        (g] No




                                                                                       INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose
employee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate
claim form.

                                                         Complete all items - Insert the word NONE where applicable.

/\ CL/\IM SH/\LL BE DEEMED TO HAVE BEEN PRESENTED WHEN/\ FEDERAL                                 DAMAGES IN.A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED /\GENT, OR LEG/\L                           INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
REPRESENTATIVE , AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN                                   THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITH IN
NOTIFICATION OF AN INCIDENT, ACCOMPAN IED BY A CLAIM FOR MONEY                                   TWO YEARS AFTER THE CLAIM ACCRUES .

Failure to completely execute this form or to supply the requested material within                The amount claimed should be substantiated by competent evidence as follows:
two years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is received by the appropriate agency, not when it is                 (a) In support of the claim for personal injury or death, the claimant should submit a
mailed.                                                                                           written report by the attending physician , showing the nature and extent of the injury, the
                                                                                                  natu re and extent of treatment, the degree of permanent disability, if any, the prognosis ,
                                                                                                  and the period of hospitalization , or incapacitation , attaching itemized bills for medical,
If instruction is needed in completing this form, the agency listed in item #1 on the reverse     hospital, or burial expenses actually incurred.
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims /\ct can be found in Title 28, Code of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. If more than one agency is                (b) In support of claims for damage to property, which has been or can be economically
involved, please state each agency.                                                               repaired, the claimant should submit at least two itemized signed statements or estimates
                                                                                                  by reliable, disinterested concerns. or. if payment has been made, the itemized signed
                                                                                                  receipts evidenci ng payment.
The clai m may be filled by a duly authorized agent or other legal representative. provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority to act for the claimant. A claim presented by an agent or legal representative          (c) In support of claims for damage to property which is not economica lly repairable, or if
must be presented in the name of the claimant. If the claim is signed by the agent or             the property is lost or destroyed , the claimant should submit statements as to the original
legal representative , it must show the title or legal capacity of the person signing and be      cost of the property, the date of purchase . and the value of the property, both before and
accompanied by evidence of his/her authority to present a claim on behalf of the claimant         after the accident. Such statements should be by disinterested competent persons .
as agent, executor, administrator . parent, guardian or other representative.                     preferably reputable dealers or officials familiar with the type of property damaged, or by
                                                                                                  two or more competitive bidders , and should be ce rtified as being just and correct.

If claimant intends to file for both personal injury and property damage, the amount for
each must be shown in item number 12 of this form .                                               (d) Failure to specify a sum certain will rend er your claim invalid and may result in
                                                                                                  forfeiture of your rights .

                                                                                   PRIVACY ACT NOTICE
This Notice is provided in accord ance with the Privacy Act, 5 U.S.C. 552a(e)(3). and             B. Principal Purpose: The information requested is to be used in evaluating claims .
concerns the information requested in the letter to which this Notice is attached.                C. Routine Use: See the Notices of Systems of Records for the agency to whom you are
    A. Authority: The requested information is solicited pursuant lo one or more of the              submitting this form for this information.
        following : 5 U.S.C. 301, 28 U.S.C. 501 et seq ., 28 U.S.C. 2671 et seq., 28 C.F.R        D. Effect of Failure to Respond: Disclosure is voluntary. However, failure to supply the
        Part 14.                                                                                     requested information or to execute the form may render your claim "invalid ."

                                                                          PAPERWORK REDUCTION ACT NOTICE

This notice i s ~ for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per
response. including the time for reviewing instructions. searching existing data sources, gathering and maintaining the data needed , and completing and reviewi ng the collection of
information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for red ucing this burden , to the Director, Torts
Branch, Attention : Paperwork Reduction Staff, Civil Division , U.S. Department of Justice, Washington, DC 20530 or to the Office of Management and Budget. Do not mail completed
form(s) to these addresses.

                                                                                                                                             STANDARD FORM 95 REV. 12/20071 BACK
Case 1:20-cv-23598-KMW Document 12-4 Entered on FLSD Docket 11/02/2020 Page 4 of 12




                      AUTHORIZATION TO FILE ADMINISTRATIVE TORT CLAIM

             I, Eric Matute Castro , authorize Allison Norris, Esq. and Lisa Lehner, Esq. of Americans
     for Immigrant Justice to submit a claim under the Federal Tort Claims Act on behalf of my
     minor child,                                 , to the U.S. Department of Homeland Security, U.S .
     Customs and Border Protection, and the U.S. Department of Heath and Human Services, and any
     other government agency, seeking compensation for the unlawful actions of employees or their
     agents against me and my minor child .

             In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the
     foregoing is true and correct.



     Signature:   ~   <LL,;,c.4,~<C.!<1..-~,,.c.._-- - --   --------


     Date of Birth:- -       +--+-'-_.....,_.__      - - - -- - -- - -

     A -Number:
     Date:   \\   I5 / 20 l9
Case 1:20-cv-23598-KMW Document 12-4 Entered on FLSD Docket 11/02/2020 Page 5 of 12




     1. Submit to Appropriate Federal Agency

     Office of the General Counsel
     U.S. Depaitment of Homeland Security
     245 Mun-ay Lane, SW
     Mailstop 0485
     Washington , DC 20528-0485
     ogc@ hq .d hs.gov

     U.S . Customs and Border Protection
     Office of the Chief Counsel
     l 300 Pennsylvania A venue, NW
     Washington, DC 20229

     Office of the Principal Legal Ad visor
     U.S . Immigration and Customs Enforcement
     U.S. Department of Homeland Security
     500 12th Street, SW
     Washington, DC 20536-5902

     U.S . Department of Health and Human Services
     Office of the General Counsel
     200 Independence Avenue, SW
     Washington, DC 20201

     2. Claimant's Personal Representatives

     Allison NoITis, Esq.
     Americans for Immigrant Justice
     6355 NW 36 th Street, Suite 2201
     Miami, FL 3 3166
     (305) 573-1106 Ext. 1992
     anorris@aijustice.org

     Lisa Lehner, Esq .
     Americans for Immigrant Justice
     6355 NW 36 th Street, Suite 220 l
     Miami, FL 33166
     (305) 573-1106 Ext. 1020
     llehner@aijustice.org

     8. Basis of Claim

     This claim arises from the U.S. policy of forced family separation that was implemented at the
     Southern Border and resulted in the forced separation of approximately 3,000 children from their
     parents.
Case 1:20-cv-23598-KMW Document 12-4 Entered on FLSD Docket 11/02/2020 Page 6 of 12




    This policy was carried out with no legal justification and for the express purpose of inflicting
    emotional and psychological harm to deter immigration, particularly from Central and South
    American countries. Many of these separated children and their parents, including the Matute
    family in this case, fled their native countries to lawfully seek asylum upon arriving in the United
    States. What ensued was a violation of the most fundamental of all human rights in a civilized
    society, the right to family integrity.

    Officials of the U .S. Government forcibly separated these young children from their parents
    without any allegations of abuse, neglect , or parental unfitness, and without legal proceedings or
    hearings of any kind. Incredibly, the government had no p Ian for reunifying the parents with their
    children. They then detained these young, terrified children in facilities often thousands of miles
    away from their parents. The forcible separations occurred even though there were viable ways to
    have kept the children with their parents, including programs that assured the appearances of the
    parent at immigration hearings. In fact , the father in this case was released by Immigration and
    Customs Enforcement ("ICE") on his own recognizance, but unfortunately it was after his son was
    forcibly taken from him and placed in a children 's shelter.

    Family unity is a foundational principle of child welfare law . In order to grow and develop,
    children need to remain in the care of their parents where they are loved, nurtured and feel safe.
    Thus, parents' rights to the care and custody of their children are afforded particularly strong
    protection under the U .S. Constitution. While parent-child relationships are generally the province
    of state law, federal law also recognizes the principle of family unity by providing strong incentives
    for states to keep children with their parents and to provide services to families to prevent
    separation and maintain family unity . 1be family separation policy of this Administration
    eviscerated this bedrock principle, and the Matute family suffered the consequences.

    Eric Edgardo Matute Castro ("Mr. Matute"), is a 35-year-old asylum seeker from Barrio Buenos
    Aires, Juticalpa, Olancho, Honduras. Mr. Matute and his then 3-year old son fled threatened
    violence from a member of a criminal cartel. Mr. Matute and his son crossed into the U. S. on
    approximately November 13, 2017 and were transpo1ted to Chula Vista Customs and Border
    Protection ("CBP") Station. CBP officers forcibly separated Mr. Matute and                 on
    approximately Thursday November 17, 2017. The father and son continued to be separated for
    approximately 73 days.

    Upon arriving to Chula Vista Station, Mr. Matute and           were placed in a room with "Officer
    Nathan." Over the course of the next few hours         requested to use the restroom several times.
    The third time Mr. Matute requested for        to use the restroom, Officer Nathan became visibly
    upset, yelling in English and slamming his hand and throwing a pen on the table. While Mr. Matute
    does not speak much English, he did hear Officer Nathan yell "Shut up motherfucker!" Because
    the child was not allowed to use the restroom he was ultimately forced to u1inate in his pants.
           remained in those same urine-soaked clothes for at least 4 days - the remainder of the time
    he was in CBP custody.

    When Officers at Chula Vista observed that Mr. Matute was suffe1ing from a cold, instead of
    offe1ing him medical attention , they forced Mr. Matute to wear a mask that made it harder for him
Case 1:20-cv-23598-KMW Document 12-4 Entered on FLSD Docket 11/02/2020 Page 7 of 12




    to breathe. TI1e officer pinched the metal clip on the nose extremely hard and hurt Mr. Matute's
    nose. Because Mr. Matute was detained in a room with Officer Nathan, who had been aggressive
    toward him earlier in the day, Mr. Matute did not feel that he was free to remove the mask, even
    though it was very uncomfortable. Mr. Matute later requested to make a phone call to his friend
    who would sponsor him in his release from detention, but Officer Nathan denied this request .

    After the initial intake process, Mr. Matute and        were moved to a room with several other
    detainees. Officers later moved them to a room called the "hielera" (i.e. a room kept at freezing
    cold temperatures). After several hours, officers moved the pair to a smaller room, and then later
    back to Officer Na than 's office. These constant movements prevented Mr. Matute and        from
    much needed sleep after their long journey. Finally, officers moved father and son from Officer
    Nathan's office to a small room for the remainder of the night.

    On Tuesday morning, November 14th, officers transported Mr. Matute and               to another
    building approximately 20-30 minutes away. In this building, officers confiscated Mr. Matute 's
    cold medicine. The two waited at this building until approximately 6 p.m., when officers
    transported the father and son to a motel where they were detained along with other fathers and
    their children.

    On Wednesday morning, November 15th, officers transported Mr. Matute and his son back to the
    same large building as before. Officers placed them in a cell with other fathers and children, where
    they remained for the rest of the day. Officers later transported Mr. Matute and          back to the
    motel in the evening.

    On Thursday morning, November 16th, officers transported Mr. Matute and                  back to the
    same large building. On this date, Mr. Matute and other fathers with whom he was detained (
                                                                        ), along with their children, had
    several disturbing encounters with immigration officers. In one encounter, the fathers were
    approached by a guard and advised that they would be required to relinquish custody of their
    children, and that the children would be transported to a shelter. Mr. Matute asked why they were
    being separated from their children, and the officer responded that the fathers and children could
    not be detained together.

    Later, one of the officers directed the fathers to separate their children's belongings from their
    belongings because they would soon be separating them from their children. This officer said
    directly to Mr. Matute, "Give your kid to us", to which Mr. Matute objected , "No, I am not going
    to do that ." Another father, Mr.        , then asked to make a phone call to a legal aid organization,
    but he was ad vised that the fathers had no right to make a phone call, stating to him that "no one
    can help you anyway." The officers warned that they were going to take the children regardless of
    the fathers' stated wishes and that the refusal to comply would negatively impact the families'
    asylum cases. Mr.            again requested to make a phone call to a legal aid organization, which
    was denied. All four fathers continued to resist giving up their children, and the officers left.

    Later, the officers returned , this time with an officer who identified himself as the officer-in-
    charge. Mr. Matute continued to object to being separated from his son,      . The officer barked
    at Mr. Matute, "Do you want me to take him by force ?" Mr. Matute responded that he did not want
Case 1:20-cv-23598-KMW Document 12-4 Entered on FLSD Docket 11/02/2020 Page 8 of 12




     that to occur and explained that he only wished to remain together with his child. Mr. Matute
     pleaded with the officer to think of the situation from his perspective and asked whether the officer
     would so easily let go of his son if he were in Mr. Matute's position. The officer-in-charge stated
     that he understood , but that he had to follow the order to take the children, and that these orders
     come from above.

     Mr. Matute again repeated that he would not relinquish custody of his child. The officer-in-charge
     replied, "Well if you want violence, then you'll have it." Two of the officers removed their tasers
     from their holsters. Mr. Matute pleaded with the officer not to take his son. One of the other
     detained fathers, Mr.                  , tried to calm Mr. Matute, who at this point, was becoming
     frantic at the thought of separation from         .

     Despite the fathers' protests and pleas, several officers anived and took the children away by force.
             cried and begged to remain with his father, wrapping his am1s around his neck. Mr. Matute
     held         firmly in his anns and repeated to the officers that he would not allow them to take his
     child . Finally, an officer pried        from Mr. Matute's arms. While being wrestled away from
     his father,        c1ied and screamed "Papi! Papi! "

     TI1roughout this ordeal, no one provided any paperwork for Mr. Matute to sign or review in
     connection with the separation of           from his father. Moreover, when Mr. Matute asked why
     the fathers and children were being separated, the officer-in-charge stated that transfening the
     fathers to a facility that could house fathers with their children was "too complicated."

     On approximately November 17, 2017,             was separated from his father and transferred to
     the custody of the Office of Refugee Resettlement ("ORR") to a juvenile shelter in San Antonio,
     Texas. Mr. Matute was later transferred to the custody ofICE at Otay Mesa Detention Center in
     San Diego. While he was detained at Otay Mesa, ICE officers visited Mr. Matute to ask him for
     the contact info1mation of family members that would be able to care for         upon his release
     from ORR custody. After providing the officers with his family's phone numbers, Mr. Matute
     asked the ICE officials for information about          whereabouts and condition and was told
     that they were not able to release any information to him about his son.

     Mr. Matute was eventually released from ICE custody, on his own recognizance, on or about
     Janua,y 15 , 2018 to Jacksonville, Florida, where he lived with a friend for approximately two
     weeks. On or about January 29, 2018, Mr. Matute and             were reunited in Miami after roughly
     73 days apart. Mr. Matute recalls         having no reaction whatsoever to being reunited with his
     father. He appeared disconnected from reality. In the months following their reunification,          ,
     who had previously been potty trained , would not use the toilet and had to wear diapers for
     approximately five to six months. To this day,           also continues to be unwilling to eat solid
     food, subsisting instead on nutritional drinks like Pediasure. Whereas previously                 was
     sleeping in his own bed, since the separation he is too fearful to sleep on his own, and sleeps in his
     parents' bed.        frequently wakes up screaming and crying in the middle of the night, calling
     the name of a youth care worker from the ORR shelter.

     In addition to coping with the effects of separation on his son, Mr. Matute also suffers from
     constant hypervigilance and anxiousness as a result of having his son physically ripped from his
Case 1:20-cv-23598-KMW Document 12-4 Entered on FLSD Docket 11/02/2020 Page 9 of 12




     arms. Mr. Matute sleeps very little and finds it extremely difficult to leave the house, due to severe
     anxiety. He lives in constant fear that government officials will take away his son again .

     9. Property Damage

     No property damage is claimed in this case.

     10. Personal lnjury/Wrongf ul Death

     The egregious deprivations of basic human tights that Mr. Matute experienced dming his time in
     government custody, the forced separation from his child on or about November 16, 2017 and the
     prolonged period of separation without benefit of knowing his son's whereabouts and well-being
     constitute negligence, gross negligence, batte1y, and intentional infliction of emotional distress, on
     the pa11 of CBP and ICE officers and supervisors. Mr. Matute 's detention violated CBPs own
     binding policies, settlement agreements, contracts, regulations, and statutes, as well as the U.S.
     Constitution 's clearly established Due Process rights governing immigration detainees as well as
     the fundamental Due Process tight of a father to family integrity. As such, this tortious conduct is
     not subject to the FTCA 's discretionary function exception, or any other FTCA exception.

     CBP officials' tortious conduct caused Mr. Matute to suffer non-economic damages, including
     physical pain and suffering, mental and emotional pain and anguish, loss of consortium, loss of
     companionship and society, inconvenience, loss of enjoyment of life, and other non-pecuniary
     losses that continue to this day .

     11. Witnesses

     Eric Edgardo Matute-Castro
     c/o Americans for Immigrant Justice
     6355 NW 36 th Street, Suite 2201
     Miami, FL 33166


     c/o Americans for Immigrant Justice
     6355 NW 36 th Street, Suite 220 I
     Miami, FL 33166
..
Case 1:20-cv-23598-KMW Document 12-4 Entered on FLSD Docket 11/02/2020 Page 10 of 12




     Kevin K. McAleenan
     U.S. Department of Homeland Security
     Washington, DC 20528

     Mark A. Morgan
     U.S. Customs & Border Protection
     1300 Pennsylvania Ave. NW
     Washington , DC 20229

     Current and/or fom1er employees or agents of CBP and ICE or the Depa11ment of Homeland
     Security whose identities are presently unknown , including agents assigned to the CBP Stations
     in the San Diego Sector in California and TC E agents at the facilities where Matute was detained .

     12. Amount of Claim
           12a. Property Damage: $0
           12b. Personal Injury: $3,000,000
           12c. Wrongful Death: $0
           12d. Total: $3,000,000

     15-19. Claimant does not carry any insurance responsive to these requests.
                                                                                                                                                                                                    r~   l!ip   label here.
Case 1:20-cv-23598-KMW Document 12-4 Entered on FLSD Docket 11/02/2020 Page 11 of 12




                                                                                                                                                  PEEL HERE


  \ r           1 From
                                  Express
                                                     Packaee
                                             • USA,rbi/1                                 ~=       8152 5727 7040                                              •
                                                                                                                                                       r::.. 215
                                                                                                                                                  4 Express Package Service. ..,_,..._
                   Date       -     lZ -                                                                                                               Next Busmess Day                  2 or'3 1




                   Company          ME;::, l CAI\ f:               f CR             MM I :;,f; , , ,n              ~ h:J T




  .,
         C,
         M
         M
         "'l       Address        ._,::.1: 5 rv.w .:; ~, •:                   51' S"TE 2,-2                  1~
         ~
         0
         ~                                                                                        State     r j_      ZIP     3 1    '.:,-        5 Packa1
                                                                                                                                                       FedEx Em
         ~      2 Your Internal Billing Reference
         ~0
                                                                                                                                                  6 Special
        g
         ...,
         a,                                                                                                                                       •    ~~~
         E
                                                                                                                                                  •
         0
         (.)

         ~
        "C
        J!:!                                                                                                                                 "'
                                                                                                                                                       - ·-
                                                                                                                                                       ~~!'!,'::
                                                                                                                                                      Doesthi11hq
                                                                                                                                                  ,--:--           '
                                                                                                                                                       No    0 \
                   U111hls lln1,0,;,. HOLDDCedott tdchuotforcondnultiotl of your lhlppho ddrm .


                   Cny    !    }g:,_1,1               if:,AJ              'J)        cC           State /             ZIP ~
                                                                                                                                                  7 Payment


                                                                                                                              · • :-:;4 7-
                                                                                                                                                  Total Packages

                                                                                                                                                                          a.
                 L                  111 IIHlil 1111                  Hm 11111111111111111
                                                               8152 5727 7040
                                                                                                                                                                          '°<(•

                                                                                                              ,,;,
Case 1:20-cv-23598-KMW Document 12-4 Entered on FLSD Docket 11/02/2020 Page 12 of 12                     -   -                                I   '---....l...-.al!!l!!!II




                                                                                                               MON - 11 NOV AA
     en                                                                                                   ST AND ARD OVERNIGHT
     en        Extremely Urgent
                                                                                                                            DSR

                                                                                                                        20528
     @                                                                      SA RDVA                                                   DC-US
                                                                                                                                      IAD
     a.
     ><
    LU         For FedEx Express~ Shipments Only
               Contents should be compatible with the container and pack           rm 974621 ,e1«>V 19 "/.AX 56 AC 1I m,,, 5A2                          Cl    CU
                                                                                                                                                        C:    ~

               For shipping terms and conditions and our limits of liability. raernrmi:r----=--            · - - - - - - - - -- - -                    ·-   a,
                                                                                                                                                        c...c:

               applicable FedEx Express shipping document. the current FedEx Service                                                                   ~c
                                                                                                                                                        a,
                                                                                                                                                        (I)

                                                                                                                                                        t'. E
               Guide, or conditions of carriage.                                                                                                        Q) :::,
                                                                                                                                                        (I)
                                                                                                                                                        C: 0
                                                                                                                                                              (..>

                                                                                                                                                       --C

               For more information on FedEx Express services, solutions. and shipping                                                                 ~
               locations, go to fedex.com. or contact your nearest FedEx location.                                                                                   l ~
                                                                                         <\




               ,......
                                                                                                                                                                          C)
               © 2018 FedEx 155475/155476 REV 3/18
         ·-,                                                                                                                                                             -i:s-
     ____ ,
                                                                                                                                                                     t ...
                                                                                                                                                                     lrO>
               See how FedEx connects the world in responsible and resourceful ways at
               environment.fedex.com. Join our efforts by recycling this FedEx envelope.                                                                                __;
                                                                                                                                I
                                                                                                                                                                     (·0
                                                                                                                                                                     l
                                                                                                                                )
